internal_revenue_service number release date index number ------------------------------ -------------------------------- ------------------------------- --------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- telephone number ---------------------- refer reply to cc psi b01 plr-129573-16 date march x ------------------------------------------ --------------------------------- sub ------------------------------------------ -------------------------------------------- state ---------- d1 d2 d3 d4 d5 --------------------------- ------- ---------------------------- --------------------------- --------------------------- dear ---------------- this letter responds to a letter dated date and subsequent information submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code facts according to the information submitted x was organized under the laws of state on d1 and made an election to be a subchapter_s_corporation effective d1 sub was plr-129573-16 organized under the laws of state in d2 and made an election to be a subchapter_s_corporation effective d3 on d4 incident to what x represents was part of a reorganization under sec_368 sub's shareholders contributed all of their stock in sub to x thereby causing sub to become a wholly owned subsidiary of x sub then converted to a limited_liability_company under state law on d5 and by default was treated as a disregarded_entity for federal tax purposes afterwards x made an election to treat sub as a qualified_subchapter_s_subsidiary qsub effective on d4 however x discovered that its election to treat sub as a qsub was ineffective due to sub' s failure to meet all the requirements of sec_1361 at the time the election was made x represents that the ineffective qsub election for sub was inadvertent and not the result of tax_avoidance or retroactive tax planning x further represents that no federal tax_return of any person has been filed inconsistent with a valid qsub election having been made for sub effective d4 sub and x have agreed to make any adjustments required by the service consistent with the treatment of sub as a qsub law and analysis sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of the code- i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 provides that the term qsub means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qsub sec_1_1361-3 of the income_tax regulations provides that the corporation for which a qsub election is made must meet all the requirements of sec_1361 at the time the election is made and for all periods for which the election is to be effective sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a plr-129573-16 qsub as the case may be or b to acquire the shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation or a qsub as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation or a qsub as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x's election to treat sub as a qsub on d4 was ineffective we also conclude that the circumstances resulting in the ineffectiveness of the qsub election were inadvertent within the meaning of sec_1362 thus under the provisions of sec_1362 sub will be treated as a qsub effective on d4 provided that sub's qsub election was otherwise valid and not otherwise terminated under sec_1361 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion on whether sub was otherwise eligible to be treated as a qsub or on the validity of the reorganization under sec_368 or its tax consequences this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file we are sending a copy of this letter to x's authorized representative sincerely joy c spies joy c spies senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
